UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7428



MELVIN S. MULDROW, SR.,

                                              Plaintiff - Appellant,

          versus


PARRIS GLENDENING, Govenor; STEWART Q. SIMMS,
Commissioner P.S.; RICHARD A. LANHAM, SR.,
Commissioner D.C.; RALPH LOGAN, Warden; MAJOR
FERNANDEZ, Shift Commander; S. FOSTER, S-Sec
Reg C.O. II; L. BRISCO, C.O. 1,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
00-2416-PJM)


Submitted:   November 26, 2001         Decided:     December 19, 2001


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin S. Muldrow, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin S. Muldrow, Sr., appeals the district court’s orders

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint and denying his motion to alter or amend the judgment.   We

have reviewed the record and the district court’s memorandum and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Muldrow v. Glendening, No. CA-00-2416-

PJM (D. Md., filed July 19, 2001, entered July 20, 2001, & filed

Aug. 13, 2001, entered Aug. 15, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2